Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4-11 and 20-31 are allowed over the prior art of record. Among those, claims 1, 21 and 28 are independent claims. 
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on March 8, 2022. The examiner has reviewed the remarks submitted March 8, 2022 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a device for reducing noise using a sound meta-material in the specific manner as instantly claimed (in claim 1), which device calls for a multilayer structure having a sound-absorbing layer, a buffer layer, and a specific meta-material panel layer disposed between the sound-absorbing layer and the buffer layer, of which the claimed meta-material panel layer has to meet specific structural configuration and material requirements as so defined. In particular, the meta-material panel layer comprises unit cells formed by stacking one or more block cells, of which the unit cells are disposed on a plane of the meta-material panel layer.  Each block cell includes a center hole and an annular cavity therein; and each block cell includes a first panel, a second panel and a third panel, wherein the first and the third panel each includes a center hole, and the second panel is disposed between the first panel and the third panel and including an opening for forming the annular cavity of the block cell.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a device for reducing noise using a sound meta-material in the specific manner as instantly claimed (in claims 21 and 28), which device calls for a multilayer structure having a sound-absorbing layer being made of polyethylene terephthalate felt, a buffer layer being made of a polyurethane foam, and a meta-material panel layer disposed between the sound-absorbing layer and the buffer layer, of which the claimed meta-material panel layer has to meet specific structural configuration and material requirements as so defined. In particular, the meta-material panel layer comprises unit cells formed by stacking one or more block cells, of which the unit cells are disposed on a plane of the meta-material panel layer. The block cells within each unit cell have different physical properties for blocking different frequency band (as defined in claim 28).  Further, each block cell includes a center hole and an annular cavity therein; and each block cell includes a first panel, a second panel and a third panel, wherein the first and the third panel each includes a center hole, and the second panel is disposed between the first panel and the third panel and including an opening for forming the annular cavity of the block cell.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782